


Exhibit 10.01




Cleartronic, Inc.

8000 N. Federal Hwy Suite 100, Boca Raton, FL 33487 · Tel 561-939-3300 ·Fax
561-953-5073










August 22, 2008




Thomas A. Enterprises, LLC

8002 Flagler Ct.

West Palm Beach, Florida, 33405




Attention: Roy Amico, Managing Member




Dear Roy:




This agreement letter (“Agreement”) outlines the terms and conditions of Thomas
A Enterprise’s (“Consultant”) engagement as a non-exclusive advisor to assist
Cleartronic Inc.  (“Cleartronic”) by introducing Cleartronic to various funding
sources, assisting in negotiations, and providing other strategic advisory
services that may be required to secure funding from various funding sources.
Transactions that result in the receipt by Cleartronic of equity or debt funding
from a funding source introduced to Cleartronic by Consultant for such purpose
are hereinbelow referred to individually as a “Transaction” and collectively as
“Transactions.” Cleartronic reserves the right to unilaterally accept or reject
any Transaction.




General Terms




This Agreement shall become effective upon the execution hereof by Cleartronic
and Consultant, and, unless terminated sooner as hereinbelow provided, will
remain in effect for an initial term of six (6) months from the date of
execution.  




Either Cleartronic or Consultant may terminate, without cause, Consultant’s
activities in connection with this Agreement at any time upon not less than 30
days’ prior written notice. Upon the expiration of this Agreement or such
earlier termination, Cleartronic’s only obligation to Consultant shall be the
payment all outstanding obligations to Consultant as described herein as of the
effective date of the expiration or earlier termination of the Agreement as the
case may be.




Notwithstanding anything herein to the contrary, in the event that Cleartronic
enters into a Transaction with a Consultant-introduced investor or lender within
six (6) months of termination of this Agreement, Cleartronic shall pay
Consultant in accordance with the terms of this Agreement.




Cleartronic shall compensate Consultant for its services in accordance with the
following schedule:








-1-







Engagement Incentive




Cleartronic will authorize transfer agent to issue 200,000 shares of
Cleartronic’s restricted common stock to consultant on signing this Agreement
Letter.  




Expenses




Cleartronic shall advance Consultant $5,000 per month in anticipated expenses
that will be incurred by the Consultant. Consultant shall be responsible for all
of its own costs and fees and expenses including the costs of travel, marketing
and document preparation, unless otherwise agreed to in advance by in writing by
Cleartronic.  







Success Fee




If Consultant introduces Cleartronic to a source that results in a successful
Transaction for Cleartronic, Consultant shall receive:




·

a fee of 10% of the proceeds actually received in any Transaction involving the
sale by Cleartronic of its equity securities and 5% of the proceeds actually
received in any Transaction involving the sale by Cleartronic of its debt
securities, in either case less all expense advances theretofore paid to
Consultant by Cleartronic.




·

In the event of a successful equity Transaction Consultant will receive a
warrant to purchase 10% of the shares sold by Cleartronic in a Transaction at an
exercise price of 110% of the weighted average sale price of such shares subject
to customary adjustments and provided that Consultant executes an investment
letter satisfactory to Cleartronic. The warrants shall expire on December 31,
2013.




·

In the event of a successful debt Transaction Consultant will receive a warrant
to purchase the number of shares equal to 5% of the proceeds received from the
sale of debt securities divided by the mean between the high bid and low ask
price of Cleartronic shares on the date of the closing of the Transaction. The
exercise price of the warrant shall be 110% of the mean between the high bid and
low ask price of Cleartronic shares on the date of the actual funding of the
Transaction. The warrants shall expire on December 31, 2013.




Cleartronic will be responsible for all of its costs and fees and expenses of
its counsel, auditors and outside consultants with respect to any Transaction.




Other Provisions




Consultant acknowledges and agrees that it is an independent contractor and
shall not be deemed to be an employee of Cleartronic.  Consultant shall be
responsible for and pay all taxes assessed on all compensation provided to it
under the terms of this Agreement.




Consultant hereby acknowledges that it is familiar with the securities
registration provisions and the exemptions therefrom of federal and state
securities laws, rules and regulations and will not take any action or inaction
which would require the registration of Cleartronic’s securities thereunder.  




Consultant shall provide Cleartronic with proof of its good standing as a
Florida limited liability company and provide Cleartronic with its EIN for
recording I -1099 payments.





-2-




 










Entire Agreement, Governing Laws and Jurisdiction and Miscellaneous Terms




This Agreement sets forth the entire understanding of the parties relating to
the subject matter hereof and supersedes and cancels any prior communications,
understandings and agreements between the parties.  This Agreement cannot be
modified, amended or changed, nor can any of its provisions be waived, except by
written agreement signed by each of the parties hereto.




This Agreement shall not be assignable by either party.




This Agreement shall be governed by and construed in accordance with the laws of
the State of Florida.  Any dispute arising out of or relating to this Agreement
or the making thereof shall be determined by arbitration in Palm Beach County,
Florida in accordance with the then rules of the American Arbitration
Association.  Any arbitration award shall be final and binding upon Consultant
and Cleartronic, and judgment upon the award may be entered in any court having
jurisdiction (each party agreeing to exclusive personal jurisdiction and venue
in Palm Beach County, Florida and waiving any objection thereto). Cleartronic
and Consultant hereby agree that service of process upon it by registered or
certified mail at its address set forth above shall be deemed adequate and
lawful.  The parties hereto shall deliver notices to each other by personal
delivery or by registered or certified mail (return receipt requested) at the
addresses set forth above.




Acceptance




Please confirm your agreement to the foregoing engagement terms and conditions
by signing below on behalf of Thomas A. Enterprises, LLC, and returning an
executed copy of this Agreement whereupon it shall become a binding agreement
between Cleartronic  and Thomas A. Enterprises, LLC.




Sincerely,




Cleartronic Inc.










/s/  Larry Reid

Larry Reid, President & CEO










ACCEPTED AND AGREED TO THIS 22nd DAY OF August, 2008

FOR AND ON BEHALF OF THOMAS A. ENTERPRISES, LLC










By:                  /s/ Roy Amico




Title:               Managing Member










-3-





